DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/FR2018/052525 filed October 11, 2018.
In view of the preliminary amendment filed March 30, 2020, claims 1-17 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 12-14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hargis et al. (US 4, 669,518).


    PNG
    media_image1.png
    356
    827
    media_image1.png
    Greyscale



Regarding claims 1-6, 8-9, Hargis et al. (abstract; col. 1, line 36-41) disclose di-block copolymers (such as HTSBR, HVSBR, LVSBR, and MVSBR) comprising styrene, butadiene and/or isoprene.

    PNG
    media_image2.png
    443
    429
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    153
    546
    media_image3.png
    Greyscale



Regarding claim 17, Hargis et al. (col. 9, line 61 to col. 10, line 52), in example 1 and Table II, disclose diblock copolymers prepared from HTSBR and HVSBR, via a copolymerization process involving the use carbanions of HTSBR for initiating the copolymerization process. Therefore, the examiner has a reasonable basis to believe that the “covalent bond” feature of claim 17 has been adequately met. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

    PNG
    media_image4.png
    155
    443
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    282
    435
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    39
    394
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    504
    438
    media_image7.png
    Greyscale



Regarding claims 11-15, Hargis et al. (col. 11, Table III) disclose the monomeric compositions of the diblock copolymers prepared from HTSBR and HVSBR, where the disclosed HTSBR and HVSBR in Hargis et al. meet the requirement “80 mol% of diene in trans-1,4” of claim 12 and “70 mol% of diene in trans-1,4” of claim 13.


    PNG
    media_image8.png
    361
    453
    media_image8.png
    Greyscale



Claims 1-7, 9-14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. - ZHENXI WANG ET AL: "Preparation, kinetics and microstructures of well-defined PS-b-PS/Bd diblock copolymers via RAFT mini emulsion polymerization", JOURNAL OF POLYMER RESEARCH , vol. 20, no. 11, 14 October 2013 (2013-10-14).
Regarding claims 1-7, 11-14, 17, Wang et al. (page 4) disclose the preparation of PS-b-PS/Bd diblock copolymer via RAFT polymerization of styrene, where the first block is a homopolystyrene, meeting the requirement of claims 1-7. Regarding the dienes recited in claim 6, according to claim 5, the first 1,3-diene is an optional component in view of the recitation “0 mol%” recited in claim 5 (line 3). Therefore, claim 6 is rejected along with claim 5.

    PNG
    media_image9.png
    248
    436
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    476
    433
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    330
    433
    media_image11.png
    Greyscale



Regarding claim 9, in order for styrene to be considered polystyrene, polystyrene has be in the polymeric form or more than 10 units. Further, Wang et al. (page 9, Fig. 8) clearly disclose number average molecular weights ranging from 10k to 40k, meeting the “more than 10 units” being claimed.

    PNG
    media_image12.png
    433
    1035
    media_image12.png
    Greyscale




Regarding claim 10, in view of that RAFT polymerization technique is similar to radical initiated polymerization of styrene which generally produce atactic polystyrene, the examiner has a reasonable basis to believe that the polystyrene blocks disclosed in Wang et al. are “atactic”. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding “80 mol% trans” of claim 12, and “70 mol% trans” of claim 13, Wang et al. (page 11) clearly teach such embodiment by indicating that the butadiene units are mainly of 1,4-trans with 10% of 1,2-units. The disclosed 1,4-trans and 1,2-units of the disclosed butadiene also meet the requirement of claims 11, 14.

    PNG
    media_image13.png
    387
    1041
    media_image13.png
    Greyscale



Regarding claim 17, since the PS-b-PS/Bd block copolymers of Wang et al. is not a blend, and is produced by RAFT process involving the formation of covalent bonds, the examiner has a reasonable basis to believe that the feature of claim 17 has been met by the SBS copolymer of Wang et al.

Claims 1-7, 9, 11-16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borg Warner (GB 1156932 A).
Regarding claims 1-7, 9, 11-14, 17, Borg Warner (page 10, example 5; page 21, claim 1) disclose the Styrene-butadiene block copolymers (SBS) comprising polystyrene block-butadiene block-polystyrene block before the hydrogenation process carried out in example 5. 


    PNG
    media_image14.png
    745
    832
    media_image14.png
    Greyscale



Regarding claims 15, 16, Borg Warner (page 21, claim 1) disclose the final structure of the hydrogenated SBS block copolymer after the hydrogenation process of example 5, the SBS is converted to block copolymers comprising a polymer block comprising vinyl cyclohexane units (with residual styrene units of less than 1% phenyl band [see example 5]), and polymer blocks comprising ethylene units and alpha-olefin units (see claim 1 of Borg Warner).  

    PNG
    media_image15.png
    666
    448
    media_image15.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
July 2, 2021